Citation Nr: 1210898	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO. 11-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for coronary artery disease.

3. Entitlement to service connection for peripheral vascular disease of the right leg.

4. Entitlement to service connection for peripheral vascular disease of the left leg.

5. Entitlement to service connection for varicose veins of the right leg, to include as secondary to peripheral vascular disease.

6. Entitlement to service connection for varicose veins of the left leg, to include as secondary to peripheral vascular disease.

7. Entitlement to service connection for hemorrhoids, to include as secondary to peripheral vascular disease.

8. Entitlement to service connection for residuals of an abdominal aortic aneurysm, to include as secondary to peripheral vascular disease and varicose veins.

9. Entitlement to service connection for bilateral hearing loss.

(The issue of whether the Veteran's income is excessive for the receipt of nonservice-connected pension benefits will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from May 1954 to May 1957.     

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by a special processing unit ("Tiger Team") of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Ultimately, the RO in Pittsburgh, Pennsylvania has jurisdiction of the case.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board is denying the claims for service connection for hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, and residuals of an abdominal aortic aneurysm. To comply with due process requirements, the remaining service connection claim for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Even though service treatments records (STRs) are unavailable, there is no credible evidence or specific allegation of complaints or treatment for hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, or an abdominal aortic aneurysm disorder in service or within one year after the Veteran's discharge from service. 

2. There is no probative evidence of a nexus between the Veteran's current hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, and residuals of an abdominal aortic aneurysm disorder and his military service.

3. The Veteran has not made any lay assertions regarding continuity of symptomatology since service for his hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, or residuals of an abdominal aortic aneurysm disorder. 

4. Absent an award of service connection for underlying peripheral vascular disease or varicose veins, there is no service-connected disability to which any other disorder may be secondary. 



CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service and may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2. Coronary artery disease was not incurred in or aggravated by service and may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3. Peripheral vascular disease of the right leg was not incurred in or aggravated by service and may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4. Peripheral vascular disease of the left leg was not incurred in or aggravated by service and may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

5. Service connection for varicose veins of the right leg, to include on a presumptive and secondary basis, is not established. 38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

6. Service connection for varicose veins of the left leg, to include on a presumptive and secondary basis, is not established. 38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

7. Service connection for hemorrhoids, to include on a presumptive and secondary basis, is not established. 38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

8. Service connection for residuals of an abdominal aortic aneurysm, to include on a presumptive and secondary basis, is not established. 38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

For the hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, and residuals of an abdominal aortic aneurysm issues, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in June 2009, November 2009, and December 2009. These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection and secondary service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The November 2009 VCAA notice letter addressed alternative records the Veteran could submit to substitute for his missing STRs. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b. 

The June 2009 VCAA letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. The RO issued all required VCAA notice prior to the January 2010 rating decision on appeal. Thus, there is no timing error.  

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured VA treatment records. The Veteran has submitted personal statements, argument from his representative, and private medical records. He has not authorized the release of any additional private medical evidence. 

VA has determined that the Veteran's STRs dated from 1954 to 1957 appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in July 1973. When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The RO initiated a request to obtain the Veteran's missing STRs, but was met with a negative response from the NPRC in July 2009. The RO sent the Veteran a NA Form 13055, Request for Information Needed to Reconstruct Medical Data in November 2009 in an effort to locate alternate service records. The RO also advised the Veteran of alternative sources of evidence that could be used to substantiate his claims, pursuant to Dixon v. Derwinski, 3 Vet.App. 261 (holding that when service records are lost or destroyed through no fault of the claimant, VA's duty requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements). 

Critically, the Veteran did not complete the NA Form 13055 or provide any details regarding in-service treatment or symptoms for his current disorders. The Veteran has never alleged that STRs, if located, would document complaints or treatment for any of the disorders at issue. He mentions that he never received "any papers from the doctors while I was in the military." See July 2011 VA Form 9. In a December 2009 Formal Finding Memorandum, the RO indicated that all procedures to obtain missing in-service STRs were correctly followed, and that all efforts had been exhausted, such that further attempts would be futile. The RO described in thorough detail all the efforts it had undertaken, to include an exhaustive search for STRs at the Pittsburgh RO.

All methods were exhausted in attempting to obtain the missing STRs dated from 1954 to 1957, which are unavailable for consideration. The Board finds no basis for further pursuit of these records, as such efforts would be futile. 38 C.F.R. § 3.159(c)(2), (3). In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist. See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

No VA medical examination and opinion has been secured to determine the etiology of the Veteran's hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, and residuals of an abdominal aortic aneurysm disorder. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

However, the standards of McLendon are not met in this case. The Veteran's statements regarding the long hours and many miles spent on his legs during service leading to eventual vascular problems are acknowledged. See e.g., May 2009 VA Form 9. However, there is neither medical evidence linking any of his disorders at issue to service, nor credible evidence of continuity of symptomatology for any of these disorders since service. McLendon, 20 Vet. App. at 83. The Veteran has never made any specific lay assertions regarding continuity of symptoms since service. He has provided very little information regarding the alleged in-service incurrence and treatment for his conditions over the years. "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Therefore, a VA examination and opinion is not warranted. 

Overall, VA has provided all assistance required by the VCAA. 38 U.S.C.A. § 5103A. 

The Merits of the Service Connection Claims 

The Veteran dates the onset of his hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, and residuals of an abdominal aortic aneurysm to the time of his military service in the Army from 1954 to 1957.  He also asserts that several of his current conditions are the result of peripheral vascular disease and varicose veins. See May 2009 VA Form 9; January 2012 Brief.   

Upon review of the evidence of record, the Board denies the appeal for service connection for hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, and residuals of an abdominal aortic aneurysm. There is no evidence or allegation of treatment or complaints for any of these disorders in service or within one year after the Veteran's discharge from service. Also, since there is no competent medical evidence linking these current diagnoses to the time of his military service, the claims will be denied. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. See Savage, 10 Vet. App. at 496. The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Buchanan, 451 F.3d at 1337. See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043. As to presumptive service connection, some diseases are chronic, per se, such as hypertension and various forms of heart disease, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service. Even this presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307-09. But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308. See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

As mentioned, the first and most fundamental requirement for any service-connection claim is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. Private treatment records dated from 1999 to 2009 document hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, and residuals of an abdominal aortic aneurysm. Consequently, the determinative issue is whether these disorders are somehow attributable to the Veteran's military service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs are missing and presumed destroyed in a 1973 fire at the NPRC. However, he is competent to report complaints or treatment for hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, or an abdominal aortic aneurysm during service, especially given the heightened duty due to his missing STRs. He is competent to report symptoms for these disorders. Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469. See also 38 C.F.R. § 3.159(a)(2). Notably however, the Veteran did not complete the NA Form 13055 or provide any details regarding in-service treatment or symptoms for his current disorders. The Veteran has never alleged that STRs, if located, would document complaints or treatment for any of the disorders at issue. He mentions that he never received "any papers from the doctors while I was in the military." See July 2011 VA Form 9. 

Post-service, the evidence does not show continuity of symptomatology of hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, and residuals of an abdominal aortic aneurysm since service. 38 C.F.R. § 3.303(b). Post-service, the first mention in the claims file of complaints or treatment for any of these disorders is from private treatment records dated from 1999, over 40 years after the Veteran's discharge from service. Private treatment records reveal that the Veteran had an abdominal aortic aneurysm in 2001, for which he underwent surgery, but there is no evidence he had this disorder during service. A July 2009 private medical opinion from Dr. J.H., MD., did state that the Veteran's hypertension, peripheral vascular disease of both legs, and coronary artery disease were of longstanding duration, for many decades. There is also some evidence of an earlier myocardial infarction. See April 2002 private cardiovascular stress report. Regardless, Dr. J.H. failed to indicate that these disorders began and continued from the time of the Veteran's military service in the 1950s. No clinical evidence of record would support such a finding, even if he had provided such an opinion. In addition, a December 2001 private treatment record from UPMC St. Margaret documented hypertension only for the past "several" years. 

Of equal significance is that fact that the Veteran has never specifically alleged continuity of symptomatology for any of these disorders. He has never asserted continuous symptoms since discharge. The Federal Circuit has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). It follows that there is no medical or lay basis to award service connection for any of his disorders based on chronicity in service or continuous symptoms thereafter. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97. There is also no clinical evidence of hypertension or heart disease within one year after the Veteran's separation from service or within a reasonable time thereafter. Thus, the presumption of in-service incurrence for certain chronic diseases is not for application. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Also, there is no competent medical evidence of a nexus between his hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, and residuals of an abdominal aortic aneurysm and his military service decades earlier. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). Dr. J.H.'s July 2009 private medical opinion did not provide a nexus to service. A December 2001 private treatment record from UPMC St. Margaret assessed several risk factors for the Veteran's vascular disease, including his hypertension, hypercholesterolemia, and a 50-year history of cigarette smoking. 

With regard to the Veteran's tobacco use, for claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active duty service. 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2011). In any event, it does not appear from the record that the Veteran made such an assertion regarding his tobacco use.

With regard to lay evidence, the Veteran is competent to report certain symptoms of hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, and residuals of an abdominal aortic aneurysm. See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469. The Veteran's allegation regarding the long hours and many miles spent on his legs during service leading to eventual vascular problems have been considered. As noted, however, the tracing of a disorder to one more events years earlier, without competent evidence of continuity, requires competent medical opinion. In this regard, neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of his hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, and residuals of an abdominal aortic aneurysm, disorders requiring medical testing. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. The present case also does not meet any of the three exceptions enumerated under Jandreau. Laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

As to his varicose veins of the right and left legs and hemorrhoids, again the Veteran is competent to report and identify these particular disorders. See e.g., Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding varicose veins are capable of lay observation). And based on recent case law, it would appear that the Veteran in certain instances can be competent to allege that symptoms that in-service symptoms are the same as that currently experienced and diagnosed. Davidson, 581 F.3d at 1316. Nonetheless, there is no lay allegation or discussion of in-service symptoms or treatment for these disorders or continuity of symptomatology post-service. Overall, the Veteran has failed to discuss any in-service symptomatology. He has merely stated on several occasions that "you [VA] have nothing in my file to disprove my claim." See July 2011 VA Form 9; December 2010 Notice of Disagreement (NOD).  
  
A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

However, absent an award of service connection for underlying peripheral vascular disease or varicose veins, there is no service-connected disability to which any of his other disorders may be secondary. See 38 C.F.R. § 3.310(a), (b); Wallin, 11 Vet. App. at 512. Service connection is not warranted a secondary basis. 

The Veteran's principal contention is that because his service treatment records have been destroyed or are otherwise unavailable, VA cannot disprove his claim. Essentially, the Veteran is arguing that VA should presume his disorders were caused by military service. However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215 at 217-18  (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

Accordingly, the preponderance of the evidence is against the Veteran's hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, and residuals of an abdominal aortic aneurysm claims on either a direct, presumptive, or secondary basis. Even in consideration of the heightened duty due to missing STRs, there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for hypertension is denied. 

Service connection for coronary artery disease is denied. 

Service connection for peripheral vascular disease of the right leg is denied. 

Service connection for peripheral vascular disease of the left leg is denied. 

Service connection for varicose veins of the right leg, to include as secondary to peripheral vascular disease is denied. 

Service connection for varicose veins of the left leg, to include as secondary to peripheral vascular disease is denied. 

Service connection for hemorrhoids, to include as secondary to peripheral vascular disease is denied. 

Service connection for residuals of an abdominal aortic aneurysm, to include as secondary to peripheral vascular disease and varicose veins is denied. 


REMAND

To ensure compliance with due process requirements, the Board presently remands the service connection for bilateral hearing loss issue. 

Complete VA treatment records dated from July 2003 to the present must be associated with the claims file. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). 
As part of its duty to assist, VA should also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

The Veteran must be scheduled for a VA examination and opinion to determine the etiology of any current bilateral hearing loss on the basis of in-service incurrence. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his bilateral hearing loss disorder. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each private health care provider the Veteran identifies.

(b) In addition, all relevant VA records of hearing loss treatment dated from July 2003 to the present from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania must be secured. 

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. After securing any VA or private treatment records, arrange for a VA examination with the appropriate clinician for the Veteran's bilateral hearing loss. The purpose of this examination is to determine whether any current low bilateral hearing loss is related to acoustic trauma from service. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must take a full history from the Veteran. IF DEEMED APPROPRIATE BY THE EXAMINER, THE EXAMINER SHOULD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE Veteran's CONTENTIONS, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING. 

(d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(e) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

(f) For bilateral hearing loss, the examiner must provide a medical opinion answering the following questions:

(i) Does the Veteran have current hearing loss disability in either ear for VA purposes by the standards of 38 C.F.R. § 3.385?

(ii) If he has current hearing loss for VA purposes, is this hearing loss related to acoustic trauma from his military service?

(iii) The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test. In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

(iv) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: STRs are missing and presumed destroyed in a 1973 fire at the NPRC. 

(v) The examiner should also consider the Department of Defense's Duty MOS Noise Exposure Listing indicating that the Veteran's MOS as a military policeman involved a "moderate" probability of noise exposure. 

(vi) Post-service, in January 2003, University of Pittsburgh audiology records document difficulty hearing "for the past year." A history of military noise exposure and post-service noise exposure as a firearms instructor was noted. The Veteran stated that he wore hearing protection when working with firearms. In January 2003, a private audiological examination appears to reflect bilateral hearing loss for VA purposes by the standards of 38 C.F.R. § 3.385, although the results from this examination were provided in graphic representations without interpretation as to the exact puretone thresholds found. In a May 2011 private treatment letter, Dr. J.H., MD., opined that the Veteran's hearing loss is related to his military service.  But no basis or relevant discussion was provided for this opinion.  

3. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the service connection claim for bilateral hearing loss. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


